t c memo united_states tax_court paul s mudrich petitioner v commissioner of internal revenue respondent docket no filed date paul s mudrich pro_se s mark barnes for respondent memorandum opinion buch judge the parties submitted this case fully stipulated under rule paul s mudrich earned a bonus in while married to lauri 1unless otherwise indicated all rule references are to the tax_court rules_of_practice and procedure and all section references are to the internal_revenue_code code in effect for the year in issue mudrich he received that bonus in the year in issue while still married to lauri and paid her one-half of the bonus net of taxes they executed an agreement that the bonus was community_property that mr mudrich would pay lauri one-half of the bonus net of taxes and that he would report the bonus on his return mr mudrich failed to file a timely return for when he filed the return mr mudrich claimed an alimony deduction for the payment to lauri the commissioner issued a notice_of_deficiency disallowing that deduction and determining an addition_to_tax and a penalty in general alimony is a division of income that is paid under a divorce or separation agreement and that meets additional statutory requirements because this payment was not made pursuant to a divorce or separation agreement it is not alimony because mr mudrich did not file a timely return for he is liable for an addition_to_tax for failure to timely file and the commissioner has met his burden of production to show that an addition_to_tax and an accuracy-related_penalty apply 2during mr mudrich divorced lauri and married kyera mudrich to avoid confusion we will refer to mr mudrich’s spouse and his former spouse by their first names 3see sec_71 background the facts that are central to this case involve a bonus mr mudrich earned and the payment of a portion of that bonus to lauri who was his wife during and the first part of the chronology is as follows mr mudrich performed work as an attorney in and that work gave rise to a future bonus payment in date mr mudrich filed for divorce from lauri mr mudrich received the bonus for work performed in the gross amount of the bonus was dollar_figure and after tax withholding mr mudrich received dollar_figure on date mr mudrich paid lauri dollar_figure an amount that represents approximately one-half of his bonus net of withholding taxes on date lauri signed a document titled stipulation and order re bonus which provided that mr mudrich would pay her one-half of his bonus net of taxes and report the bonus on his return bonus agreement the document included an order line for the superior court judge to sign on date mr mudrich signed the bonus agreement to pay lauri one-half of his bonus net of taxes and report the bonus on his return 4we take judicial_notice of the docket in mudrich v mudrich no d07- cal super ct filed date the case is still active the parties have filed agreements related to certain assets but the superior court has not entered a property settlement on date the superior court received a document titled stipulation order re bonus on date the superior court issued an order terminating the marriage and determining spousal support support order i the bonus agreement mr mudrich and lauri executed an agreement regarding mr mudrich’s bonus the bonus agreement is a proposed order titled stipulation and order re bonus and provides mr mudrich received in a bonus for his work in and that bonus is his and lauri’s community_property mr mudrich must pay to lauri by one-half of his bonus net of withholding mr mudrich shall report the bonus on his state and federal_income_tax returns the court reserves jurisdiction to allocate the withholding and allocate the payment of state and federal income taxes on the bonus mr mudrich and lauri specifically stipulate agree that all taxes due on the bonus are their community debt ii the support order subsequently the superior court entered a support order providing that mr mudrich shall pay lauri dollar_figure per month temporary spousal support as additional support the superior court required mr mudrich to pay lauri from any income mr mudrich earns in excess of dollar_figure per month the superior court credited mr mudrich with payments made as of date the support order did not mention the payment of the bonus a passage in the support order referred to a percentage of bonus as additional support but that passage was stricken by hand and initialed by counsel for mr mudrich and lauri during june through date mr mudrich paid lauri dollar_figure per month in lauri filed with the superior court a motion for an order to show cause she requested that the superior court order mr mudrich to pay her delinquent support payments she attached as an exhibit a list of court-ordered payments and shortfalls beginning date she did not list the payment of the bonus iii reporting and the notice_of_deficiency mr mudrich did not file a timely return for the commissioner prepared a substitute for return in date on date mr mudrich filed a joint amended_return for with his new spouse kyera they claimed a deduction for alimony of dollar_figure a certified_public_accountant prepared their return the commissioner sent mr mudrich a notice_of_deficiency disallowing the deduction for alimony paid and determining an addition_to_tax for failure to timely file and an accuracy-related_penalty as well as other correlative adjustments while residing in victor idaho mr mudrich filed a timely petition and alleged that he is entitled to an alimony deduction including a deduction for the portion of the bonus he paid to lauri because the parties agreed that the facts are not in dispute we granted the parties’ motion to submit the case fully stipulated under rule discussion mr mudrich deducted a payment made to lauri that was one-half of his bonus net of taxes after concessions by both parties we must decide whether this payment is alimony we must also decide whether mr mudrich is liable for an addition_to_tax for failure to timely file and for an accuracy-related_penalty 5there are three groups of payments that make up mr mudrich’s deduction for alimony of dollar_figure the lump-sum cash payment of dollar_figure from his bonus the seven payments of dollar_figure each and a remainder of dollar_figure the commissioner concedes that the seven payments totaling dollar_figure are alimony in the motion to submit the case under rule mr mudrich concedes that the remaining dollar_figure is not alimony i burden_of_proof the commissioner’s determinations in the notice_of_deficiency are generally presumed correct and taxpayers bear the burden of proving otherwise in limited situations the burden may shift to the commissioner under sec_7491 but there is not enough information in the record here to conclude that the burden should shift under sec_7491 and mr mudrich does not argue that it should accordingly the burden remains on him taxpayers bear the burden of proving that they have met all requirements necessary to be entitled to their claimed deductions ii alimony deduction payments incident_to_divorce generally fall into one of two categories alimony or property_settlements in general alimony is a division of income and property_settlements are a division of marital property a property settlement is not a taxable_event and does not give rise to any gain_or_loss in contrast alimony 6rule a 290_us_111 7rule a 503_us_79 8see rogers v commissioner tcmemo_2005_50 89_tcm_850 sec_1041 payments give rise to a deduction for the paying spouse and to income for the receiving spousedollar_figure an alimony payment is any cash payment that satisfies the four requirements of sec_71 a the payment is received by or on behalf of a spouse under_a_divorce_or_separation_instrument b the divorce_or_separation_instrument does not designate the payment as one that is not includible in gross_income of the payee and not allowable as a deduction to the payor c the payor and payee spouses are not members of the same household at the time the payments are made if they are legally_separated and d the payments or substitutes end after the payee spouse’s death these requirements provide an objective standard to distinguish payments that are a division of property from payments that are made as spousal supportdollar_figure sec_71 sec_215 11see 112_tc_317 the committee bill attempts to define alimony in a way that would conform to general notions of what type of payments constitute alimony as distinguished from property_settlements and to prevent the deduction of large one-time lump-sum property_settlements quoting h_r rept no part pincite citing hoover v commissioner 102_f2d_842 6th cir aff’g tcmemo_1995_183 aff’d without published opinion sub nom schutter v commissioner 242_f3d_390 10th cir sec_71 requires that the payment be received by or on behalf of a spouse under_a_divorce_or_separation_instrument sec_71 defines a divorce_or_separation_instrument as a decree of divorce or a written instrument incident to such a decree a written_separation_agreement or a decree requiring a spouse to make payments for support or maintenance of the other spouse the record does not support a conclusion that the payment at issue was made pursuant to a divorce_or_separation_instrument the record does not contain sufficient evidence to indicate that the bonus agreement is a decree or a written instrument incident to a decree there is no evidence in the record showing that the bonus agreement ever became an order in the divorce proceeding moreover the bonus agreement is not a written_separation_agreement the term written_separation_agreement has been interpreted to require a clear written_statement memorializing the terms of support between the parties and entered into in contemplation of separation statusdollar_figure there is no question that mr mudrich and lauri entered into a bilateral written_agreement however that agreement specifically provides for division of 12see 79_tc_340 citing 59_tc_97 leventhal v commissioner tcmemo_2000_92 79_tcm_1670 community_property and not support thus the bonus agreement is also not a written_separation_agreement because the bonus agreement was not a divorce_or_separation_instrument the payment to lauri pursuant to the bonus agreement is not alimony the facts also make it clear that the payment was not made pursuant to the support order mr mudrich principally argues that the payment was directed by the support order because that order required him to pay lauri of any income he earns in excess of dollar_figure per month simple math contradicts this assertion the payment of the dollar_figure to lauri is wholly consistent with the calculation set forth in the bonus agreement of the bonus payment after withholding the amount of the payment to lauri is not consistent with the formula set forth in the support order moreover the payment predated the support order the bonus agreement indicates that lauri received her portion by date the superior court entered the support order some time after date and credited mr mudrich with support payments through date it is well established that payments made before the existence of a written divorce_or_separation_instrument are not deductible as alimonydollar_figure therefore the payment was not received under the support order because the payment was received before the court entered the support order mr mudrich failed to show that the payment satisfies sec_71 mr mudrich also failed to meet his burden to prove that he and lauri lived separately if they were legally_separated at the time of the payment as required by sec_71 mr mudrich did not put any evidence into the record as to whether he and lauri were legally_separated or living apart at the time of the payment in sum mr mudrich failed to show that the payment was alimony he failed to show that the payment was made under a divorce or settlement agreement and that he and lauri were living separately if they were legally_separated he may not deduct the payment iii sec_6651 failure to timely file sec_6651 imposes an addition_to_tax for failure to timely file a federal_income_tax return unless the taxpayer shows that the failure was due to 13ali v commissioner tcmemo_2004_284 88_tcm_622 see also 70_tc_525 54_tc_1702 aff’d without published opinion a f t r 2d ria 4th cir reasonable_cause and not due to willful neglectdollar_figure the commissioner bears the burden of production for this addition_to_tax before the burden shifts to taxpayers to prove that it should not applydollar_figure mr mudrich was required to file a timely return for dollar_figure he stipulated that he did not do so thus the commissioner has met his burden and the burden shifts to mr mudrich to establish a defense but he does not raise any defense or address this issue in his brief we deem this issue abandoneddollar_figure iv sec_6662 accuracy-related_penalty sec_6662 and b and imposes a accuracy-related_penalty on any portion of an underpayment_of_tax that is due to any negligence or disregard of rules or regulations or a substantial_understatement_of_income_tax the term negligence includes any failure to make a reasonable attempt to comply with the provisions of the code and the term disregard includes any careless reckless or intentional disregarddollar_figure negligence has been further defined 14116_tc_438 15see sec_7491 higbee v commissioner t c pincite sec_6012 17121_tc_308 sec_6662 as a lack of due care or failure to do what a reasonable and ordinarily prudent person would do under the circumstances additionally a taxpayer is negligent if he fails to maintain sufficient records to substantiate the items in questiondollar_figure an understatement of income_tax is substantial when it exceeds the greater of of the tax required to be shown on the return or dollar_figure the commissioner bears the burden of production for this penalty before the burden shifts to taxpayers to prove that the penalty should not applydollar_figure a return position that does not have a reasonable basis is attributable to negligencedollar_figure whether a position satisfies the reasonable basis standard depends on the extent to which it is supported by authorities of the type relevant to 1985_tc_934 quoting marcello v commissioner 380_f2d_499 5th cir aff’g in part remanding in part 43_tc_168 and t c memo 20see higbee v commissioner t c pincite sec_1_6662-3 income_tax regs sec_6662 22see sec_7491 higbee v commissioner t c pincite 23see smith v commissioner tcmemo_2006_51 91_tcm_909 citing 251_f3d_862 9th cir sec_1_6662-3 income_tax regs determining substantial authoritydollar_figure reasonable basis is a relatively high standard of tax reporting and is not satisfied by a return position that is merely arguable or that is merely a colorable claimdollar_figure mr mudrich did not cite any authority for his position that he may deduct the payment of one-half of his bonus to lauri thus mr mudrich did not have a reasonable basis and his return position with respect to the portion of the alimony deduction attributable to the bonus payment was due to negligence the commissioner established that the remaining dollar_figure of the disallowed alimony deduction was attributable to negligence mr mudrich did not provide any records to show that he was entitled to that deduction and he conceded that he was not entitled to the alimony deduction for the remainder thus the commissioner met his burden of production with respect to the remaining dollar_figure the commissioner may have also met his burden regarding a substantial_understatement_of_income_tax in accordance with this opinion and the stipulation allowing a portion of the alimony deduction mr mudrich’s exact underpayment 24see sec_1_6662-3 income_tax regs cross-referencing sec_1 d iii income_tax regs 25smith v commissioner t c m cch pincite quoting sec_1 b income_tax regs for depends on the rule_155_computations if these computations establish a substantial_understatement_of_income_tax for the commissioner will have met his burden of productiondollar_figure thus the burden shifts to mr mudrich to prove he had reasonable_cause and acted in good faithdollar_figure mr mudrich argues that he relied on legal counsel taxpayers may establish that they had reasonable_cause and acted in good_faith through reliance on the advice of a tax professionaldollar_figure but other than a bare allegation mr mudrich did not provide any evidence that he relied on a tax professional thus he is liable for a sec_6662 accuracy-related_penalty v conclusion mr mudrich may not deduct the payment as alimony he failed to meet his burden of proving that the payment was alimony because he failed to show that it was made under_a_divorce_or_separation_instrument or that he and lauri were living separately if they were legally_separated the commissioner met his burden 26see olagunju v commissioner tcmemo_2012_119 103_tcm_1653 jarman v commissioner tcmemo_2010_285 100_tcm_599 sec_6664 28115_tc_43 aff’d 299_f3d_221 3d cir sec_1_6664-4 income_tax regs of proving that mr mudrich failed to file his return and mr mudrich concedes that he did not timely file his return thus he is liable for an addition_to_tax for failure to timely file moreover mr mudrich’s position with respect to the portion of the alimony deduction attributable to the bonus payment was due to negligence likewise the commissioner established that mr mudrich was negligent with respect to the dollar_figure remainder mr mudrich did not establish that he had reasonable_cause and acted in good_faith thus he is liable for the accuracy-related_penalty to reflect the foregoing decision will be entered under rule
